Montgomery App. No. 15719. This cause is pending before the court as an appeal from the Court of Appeáls for Montgomery County. On November 26,1996, appellant filed a request for oral argument on the merits. Whereas S.Ct.Prac.R. IX(2)(B) requires that a request for oral argument shall be filed no later than twenty days after the filing of appellee’s brief, and appellant’s request for oral argument was due November 13,1996,
IT IS ORDERED by the court, sua sponte, that the request for oral argument be, and hereby is, stricken.